Motion to resettle order granted and order entered July 13, 1956 amended by inserting, following the words “ with ten dollars costs ”, the words “ without prejudice to the defendants to interpose such defenses by answer as they may be advised ”; date of filing of decision changed from July 13, 1956 to May 16, 1956, order entered nunc pro tunc as of May 16, 1956, and county clerk directed to enter judgment thereon nunc pro tunc as of May 16, 1956; Arloa B. Lattimore Baker and Wallace J. Wolf, as executors of the estate of Thomas R. Baker, deceased, substituted as parties. Motion for leave to appeal to the Court of Appeals granted and questions for review certified. Present—MeCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ. [See ante, p. 247.]